              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,              Case No. 19-CR-190-JPS
 v.

 SHAWN T. KARST,                                                   ORDER

                            Defendant.


       The defendant has been charged in a single-count Indictment, which

alleges a violation of 18 U.S.C. § 1623(a). (Docket #1). On February 26, 2020,

the parties filed a plea agreement indicating that the defendant agreed to

plead guilty to the Indictment. (Docket #29).

       The parties appeared before Magistrate Judge William E. Duffin on

March 9, 2020, to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #30). The defendant entered a plea of guilty

as to Count One of the Indictment. Id. After cautioning and examining the

defendant under oath concerning each of the subjects mentioned in Rule 11,

Magistrate Judge Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by independent

factual bases containing each of the essential elements of the offense.

(Docket #30 and #31).

       Thereafter,   Magistrate    Judge   Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence
imposed accordingly. (Docket #31). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

       To date, no party has filed such an objection.

       The    Court    has    considered       Magistrate   Judge    Duffin’s

recommendation and, having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #31) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 30th day of March, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
